Citation Nr: 1328952	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with right leg radiculopathy (low back disability), including as secondary to fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes.

2.  Entitlement to an evaluation in excess of 20 percent for fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes (right foot disability). 

3.  Entitlement to a compensable evaluation for bilateral hearing loss prior to March 11, 2013, and 20 percent on and after that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from October 1958 to November 1980. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in September 2012.

The issues were before the Board in February 2013, at which time the Board dismissed the issue of entitlement to service connection for ventral and umbilical hernias.  The Board remanded the remaining issues listed on the title page.  The case has been returned for review.   

The issue regarding service connection for degenerative disc disease of the lumbar spine and increased rating for the right foot disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



FINDING OF FACT

On May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, requesting withdrawal of the appeal regarding a higher evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning entitlement to a higher evaluation for bilateral hearing loss, by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant, through his authorized representative, has withdrawn the appeal concerning entitlement to a higher evaluation for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed..


ORDER

The appeal for a higher evaluation for bilateral hearing loss is dismissed.



REMAND

The Board remanded the case in February 2013 requesting an addendum opinion; specifically regarding, whether the Veteran's service-connected right foot disability aggravates his degenerative disc disease and right leg radiculopathy. 

A VA examination was conducted in March 2013.  The physician reviewed the claims file and interviewed the Veteran for evaluation.  The VA physician disagreed with private opinions that are of record and pointed to their deficiencies.  He came to several conclusions: he found that the Veteran reported symptoms of right foot pain is in actuality a result of plantar fasciitis; that plantar fasciitis was unrelated to his service connected right foot disability; that there was no evidence of right leg radiculopathy; and that the Veteran's balance problems are related to spinal stenosis.  However, significantly the VA examiner did not provide a conclusion in regard to the question of aggravation, which was the main reason for the remand.  It would require a level of medical speculation to deduce the VA examiner's conclusion in this regard.  An adequate medical examination must fully address all aspects of a Board's request for an opinion and must support its conclusions with an analysis which can be considered and weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, an addendum opinion is needed. 

Furthermore, reviewing the March 2013 VA opinions, the physician refers to a September 2012 VA podiatry consultation.  Reviewing the claims file as well as Virtual VA e-folder, it does not appear that these records have been associated with the claims file or digitally copied.  Since these records may be relevant to one or all of his pending claims, the clinical documentation associated with this medical care must be incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  On remand, the AMC/RO should associate with the claims file or the Veteran's Virtual VA e-folder all VA treatment records that pertain to his right root or bilateral hearing disabilities.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records that are related to his right foot from the VA facility in San Antonio, Texas, that date from June 2008 to the present.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  The RO/AMC shall forward the Veteran's claims file to the VA examiner that performed the March 2013 evaluation of the Veteran, if still available, and ask that he submit an additional addendum indicating the nature and etiology of the Veteran's lumbar degenerative disc disease, specifically in terms of whether it is at least as likely as not that this disorder is attributable to his period of active service, including by way of aggravation by the service connected residuals of fractures of the right toes.   

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination. 

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran that addressed all evidence of record added to the record since the March 2013 SSOC.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


